﻿I should like first of all to extend to Ambassador von Wechmar my sincerest congratulations on his election to the high office of President of this important regular session, the thirty-fifth since the General Assembly first convened more than three decades ago. His election coincides with a momentous period in the history of the United Nations and, indeed, of humanity, when the dangers and challenges facing nations, individually and collectively, are unprecedented in the second half of the twentieth century. However, with his brilliant record and experience in international affairs, and his country's exemplary record in the field of development assistance to developing countries like the Gambia and its contribution to world peace, we are confident that the momentum of progress generated at the preceding session will continue and even accelerate at this session.
208.	At this juncture, I should like to pay a tribute to the outgoing President, Ambassador Salim, whose brilliant performance and enlightened leadership at the thirty-fourth session have enhanced the image of Africa, the third world and the United Nations as a whole.
209.	We also thank the Secretary-General for the excellent services he has continued to give the Organization and for his deep understanding of current international problems, particularly, the special problems of the poorer members of our family of nations.
210.	Many, if not all, the speakers who preceded me have, as a previous sessions, brilliantly dilated on the current international situation and, as the debate continues, such questions will receive the close attention of representatives at various levels. The significance of this coincidence of thought and approach in so diverse a group is that it demonstrates and underscores the common concern of all States, big or small, powerful or weak, to sensitize mankind to the urgent need for peace as the only alternative to conflicts. It also brings into sharp focus the fact that we are not lacking in ideas and that what we need is action and the firm will to act before it is too late.
211.	It was 35 years ago that the nations of the world, horrified at the devastation of a war that had never been equalled in dimension and intensity, committed themselves, through the Charter, to "save succeeding generations from the scourge of war". Yet, as we meet today, we know that the legacy from the old to the new generation is an estate of insecurity, conflicts and stagnation. Indeed, as the year 2000 approaches faster than we realize, the earlier expectations of a better life are eluding humanity, which is caught in a web of escalating tension and conflict, economic dislocations, food crises, energy problems and the contagion of inflation.
212.	The history of the United Nations has shown that its first two decades were significantly dominated by political issues which represented residual problems for which peace in 1945 did not adequately provide. Today, it is very clear that the greatest threat to world peace is caused by economic problems affecting, on the one hand, the internal stability, especially of developing nations and, on the other hand, aggravating the already inequitable relations between the industrialized countries of the North and the third world countries of the South. It is natural, therefore, that at this session the Assembly will need to focus attention on the current economic issues that underlie the more visible and explosive political crises.
213.	In this regard, it is important to stress the need for a general awakening to the evolved state of international economic relations. Today, we live in a world in which there is no room for domination and power. Rather, there is growing interdependence in which global interests must be decided by consensus. It is inevitable from this mutual dependence that new economic arrangements and relationships must be forged to consolidate that kind of interdependence between the industrialized and developing countries that will be based on the sharing of power and responsibilities. This new situation is born out of the fact that since 1945, over 100 new countries, mainly from the third world, with over one billion people, have become involved in international life. This calls for new dimensions of international thinking and action. Indeed, we are in an era of negotiations.
214.	What is Africa's position in this evolving and complex economic framework? The problems and preoccupations of Africa in this regard, and indeed in every sphere of international relations, have been eloquently stated by the current Chairman of the Assembly of Heads of State and Government of the OAU, Mr. Siaka Stevens of Sierra Leone, in his keynote address at this session. I can only, therefore, modestly give complementary support to that eminent spokesman for our continent.
215.	While we do not ignore the universality of contemporary economic problems, it is equally incumbent upon the community of nations to recognize the special plight of the developing countries in general, and Africa in particular. The case of Africa is illustrated by the stark fact that our continent is the least developed, with gross domestic product stagnating at 2.7 per cent of the world level, and per capita income averaging $166. Perhaps these economic indicators are the ominous reflections of the fact that 20 out of the 31 least developed countries of the world are African countries. Yet the picture should not have been so bleak for Africa, for the continent has immense human and natural resources that should ensure its development. This was eloquently highlighted in the report of the Secretary- General of the OAU at the second extraordinary session of the OAU Assembly, devoted to economic matters, in which it is stated that
"In addition to its reservoir of human resources, our continent has 97 per cent of world reserves of chrome, 85 per cent of platinum, 64 per cent of manganese, 25 per cent of uranium and 13 per cent of copper; 20 per cent of hydro-electrical potential, 20 per cent of traded oil,... 70 per cent of cocoa production, one third of world coffee production, 50 per cent of palm produce."'7
216.	Is it therefore not a paradox that with all this wealth, Africa remains the most underdeveloped region of the world, despite all the efforts made by its leaders to emerge from such a state of underdevelopment? It was in search of an answer to this question that African leaders met at the first OAU economic summit at Lagos on 28 and 29 April 1980 and adopted the Lagos Plan of Action. As stated by the current OAU Assembly Chairman, the plan is a "priority action programme" and is born out of the frustrations and unfulfilled promises and expectations of successive global strategies over the last 20 years, more sharply felt in Africa than in any other continent.
217.	The Plan of Action is an African option for collective self-reliance that must have primacy over other protracted negotiations which have not made any significant progress. It can be called an African order based on horizontal cooperation leading to the establishment of an African Economic Community by the year 2000. We believe that it is only through our combined economic strength that it will be possible to establish a new universal economic order in which domination and power will give place to equality, justice and solidarity.
218.	It is no less ironic that the preceding two development decades have witnessed a marked aggravation of the world food situation, especially in Africa, where it has been accentuated by drought and other natural disasters. The food crisis in the Sahel is one of the most serious effects of drought in Africa in recent times. This problem was eloquently brought into the limelight when our head of State, Alhaji Sir Dawda Kairaba Jawara, addressed the thirty- third session of the General Assembly in his capacity as Chairman of the Conference of the Heads of State and Government of the Permanent Inter-State Committee on Drought Control in the Sahel. The Assembly, as well as the entire international community, was sensitized to the drought and its long-lasting effects on the Sahel. It is my duty, therefore, to remind the international community that despite national efforts and international intervention, the situation in the Sahel has not improved significantly. This year, the rains came very late, and most Sahelian countries have been hit by drought. Consequently, by mid-August, the Sahel had an estimated deficit of 800,000 tons of cereal grains needed to feed its populations. We therefore call upon the international community to rally to the timely appeal made by the current Chairman of the Inter-State Committee, President Moussa Traore of the sister Republic of Mali.
219.	Apart from the direct effects the shortage of food has on the populations of our agrarian economies, food insecurity is a major constraint on the development of our countries. It causes increased food imports, resulting in a loss of much-needed foreign exchange earnings. The magnitude of the problem is illustrated by the disclosure by FAO that Africa's grain imports will increase from 11 million metric tons in 1978 to 15 million metric tons in 1985. Imports had already risen from 4.2 million metric tons in 1970 to the 1978 level. Thus, our foreign exchange earnings, already eroded in real terms by the increased worsening of the terms of trade, are consequently being consumed by this rising import bill, instead of being augmented through domestic investments for economic development.
220.	Because we recognize that the primary responsibility for increasing food production is ours, our aim is an immediate improvement in the food situation and to lay the foundations for the attainment of self-sufficiency. To this end, we in the Gambia continue to pursue, as a matter of priority, the execution of the Trans-Gambia Barrage Project within the framework of the Gambia River Basin Authority, an organization that brings together Guinea, Senegal and the Gambia in a collective effort to develop the entire basin of the River Gambia. As President Jawara said here in 1978, we see the development of our entire water resources as the solution in the matter of increased food and cash crops in the region.
221.	Our own efforts, however, need to be complemented by international assistance on a scale that will induce a real breakthrough in this important matter of human need and economic development. That is why we appreciate food aid only in the context of emergency relief. What we really need in the Gambia and in the Sahel in general is greater financial participation in infrastructural projects such as dams which, once operational, will reduce and perhaps eliminate total dependence on the weather. Indeed, by enabling us to harness our water resources for agricultural self-sufficiency objectives and for our energy needs, food aid will significantly decline or even disappear and thereby make available scarce resources for more development projects.
222.	While food and armaments occupy the opposite extremes in the international spectrum, their relationship was brought out in staggering clarity in the Brandt Commission report.  The Commission found that one modern tank costs $1 million, an amount that could provide storage facilities for 100,000 tons of rice, and that 1 Vi per cent of one year's world military expenditure could pay for all the farm equipment needed to increase food production and approach self-sufficiency in food-deficient low-income countries within a decade. These facts call for a halt in the arms race so that the resultant savings could be channelled to productive economic activities in the more disadvantaged regions of the world.
223.	It is against this unfavourable economic background that the eleventh special session of the General Assembly convened here just a few weeks ago. I recall that on the eve of that much-heralded session the ministers of the Group of 77 expressed the hope that, in a spirit of co-operation, interdependence and mutual benefit, the industrialized countries would approach the negotiations with a new sense of purpose and with the political will indispensable to the success of the special session. The appeal was not heeded and, as we all know, the eleventh special session did not achieve its objectives. It only confirmed that the main impediment towards progress in the establishment of the new international economic order is the opposition of many developed and industrialized countries to measures for the restructuring of the international economic system in a way that will ensure equity, justice and stability in global economic relations. The failure of the session is not only a great disappointment but also a matter of serious concern, as it has far-reaching adverse implications for international cooperation, world peace and security.
224.	Despite this unexpected setback and the present stale-mate, new efforts should be deployed during the current session for the resumption of meaningful negotiations in January 1981, which will, significantly, coincide with the coming into operation of the International Development Strategy for the Third United Nations Development Decade. Already our expectations have been raised by the consensus that emerged from the eleventh special session of the General Assembly in regard to measures to meet the critical situation in the least developed countries. We trust that the measures called for in General Assembly resolution S-11/4 will be accorded the speedy implementation which they deserve and that concrete steps will be taken in the current session to ensure the success of the United Nations Conference on the Least Developed Countries, which will launch the substantial new programme of action for the 1980s.
225.	In this regard we must stress again that only a massive flow of official development assistance, in real terms, as untied grams to least developed countries, will help the least developed countries to surmount their structural problems and achieve the desired levels of socio-economic development. The proposed establishment of an international development fund, through which substantial disbursements of official development assistance resources for the least developed countries will be channelled, should significantly facilitate the successful implementation of the substantial new programme of action called for in UNCTAD resolution 122 (V).
226.	This is the bleak economic climate in which the General Assembly at its thirty-fifth session is debating world issues. I now turn to political matters.
227.	While economic questions have dominated the world scene in the last decade, serious political problems continue to threaten world peace. The international situation in the past few years has been characterized by widespread unrest, conflicts and crises which have threatened the survival of some States and the very foundation of our community of nations. Even as we meet now to discuss world problems, many of our populations, especially in the third world, are living in fear and insecurity and under the spectre of war. In Africa, the Middle East and Asia particularly, the evil forces of militarism and war have already been unleashed to the detriment of our peoples and our development objectives.
228.	The African scene has already been effectively represented by Africa's spokesman, the current Chairman of the OAU Assembly, Mr. Siaka Stevens of Sierra Leone. Permit me, however, to refer briefly to some of these burning issues.
229.	Against the gloomy political climate that prevailed in parts of Africa, we have scored a major success in southern Africa. The date 18 April 1980 will long be remembered in Africa'^ long struggle for freedom as the date on which Zimbabwe was born out of the blood of its martyrs and the indomitable character of its valiant people. We hail the independence of the fiftieth member State of the OAU under the enlightened leadership of that great statesman and son of Africa, Prime Minister Robert Mugabe. Indeed, the victory of the Patriotic Front over the forces of colonialism and racism is a great triumph for Africa and a major step towards the total decolonization of our continent, an objective that is entrenched in the OAU Charter. It is also a victory that demonstrates the iron will of the people of Africa to be free, and an inspiration for the oppressed peoples of the rest of southern Africa to continue, with our support, their legitimate struggle for freedom, justice and human dignity.
230.	Zimbabwe is a lesson that demonstrates the magnanimity, generosity and virtue of the African who, in the hour of victory and glory, can forgive the defeated oppressor and extend the hand of co-operation to a minority in the task of national reconstruction. That is the essence of the African struggle: love of freedom in fraternity and equality for the good of all. It is also a lesson to South Africa's friends.
231.	As we celebrate the birth of the one hundred and fifty-third Member of the United Nations, let us not be led into complacency and the consequent relenting of the momentum and intensity of the struggle in Namibia and South Africa. Our steadfast aim must be the attainment of independence by Namibia at the earliest opportunity. To this end we urge the Security Council to take effective action to terminate South Africa's illegal occupation of Namibia so that our brothers and sisters there, led by SWAPO, their true and authentic representative, may exercise their inalienable right to self-determination and independence. At this juncture I must remind the international community that, as long as any portion of African territory, even as little as a square metre, remains under foreign domination, the independence of Africa will be incomplete and insecure. The struggle will therefore continue.
232.	With regard to inter-African problems in Western Sahara, Chad and the Horn of Africa, we, especially in the Gambia, are satisfied that OAU is the only machinery that can effectively resolve them. Extra-African interests must therefore desist from interfering, in any manner, in the process of mediation and reconciliation already started by the OAU.
233.	Another success that marked the African calendar this year is the significant progress made in the important area of human rights. When African leaders meeting at Monrovia in 1979 decided to have an African charter on human and people's rights, many were the cynics outside Africa who doubted our will, our seriousness and even our ability to implement decision 115 (XVI) adopted at the sixteenth session of the Assembly of the OAU.  Yet by December 1979 African legal experts had met and elaborated at Dakar a draft charter, to the surprise of the enemies of Africa. This was the context in which, together with our firm commitment in the Gambia to respect for and promotion and protection of human rights, we were privileged to act as host to the first OAU Ministerial Meeting to study the draft African Charter on Human and People's Rights.
234.	Although the Banjul conference of June 1980 did not complete its work, much progress was made, given the magnitude and importance of the task and the expeditious manner in which the Monrovia decision was implemented. Furthermore, we must recall that, while the Universal Declaration of Human Rights was adopted by the United Nations in 1948, it was only recently that the very important International Covenant on Civil and Political Rights and the International Covenant on Economic, Social and Cultural Rights were adopted and brought into operation. But Africa is not going to delay the adoption of the draft Charter, and already the OAU Ministerial Meeting will reconvene in Banjul in the coming months with the mandate of the Council of Ministers of the OAU at Freetown to finalize the draft for submission at the eighteenth session of the Assembly of Heads of State and Government of the OAU.
235.	The significance of this development is that it shows the importance that Africa attaches to human rights. We in the Gambia are firmly committed, under the leadership of our great son and humanist, President Jawara, to the protection of and respect for human rights. It is a commitment that is built upon the solid foundation of our domestic laws and that is the major determinant of our foreign policy. Respect for fundamental human rights being the cornerstone of Gambian democracy, it is also the catalyst for our socioeconomic development, for we firmly believe that it is only in an atmosphere of freedom and security that the individual can effectively contribute to the collective good of all. Indeed, the struggle against colonialism, oppression and racism is one for human dignity.
236.	The situation in the Middle East has deteriorated since we assembled here a year ago. Contrary to the expectations of peace through dialogue, Israel has now escalated its expansionist and oppressive policies. In total disregard of and contempt for international law and morality, the Zionist regime of Tel Aviv has not only been establishing settlements in occupied territories, but has decided to make Jerusalem the undivided eternal capital of Israel.
237.	On the fundamental question of Palestine, we must reiterate that only the PLO, the sole representative of the Palestinian people, can negotiate on behalf of that people for their inalienable right to self-determination and independence. If a durable peace is to come about in the Middle East, there must be an independent Palestinian State established through the restitution of their ancestral lands usurped by Israel. We therefore feel that there should be a negotiated peace between the parties directly concerned, that is to say, the PLO must be involved at all stages as an equal partner.
238.	But if we, especially in the Islamic Conference, are to attain our objective of reversing the status quo in the Middle East so that lasting peace may return to the region, we cannot afford to dissipate our efforts on fratricidal conflicts. Such armed confrontations will merely weaken our collective action and strengthen the enemies of Islam. I therefore add my own voice to the appeal made to Iran and Iraq, especially by the Islamic Conference and generally by the United Nations and all peace-loving nations, to normalize their relations.
239.	This is the background against which the thirty-fifth session is being held. It is a period unprecedented by economic uncertainty, in which the gap between the rich and poor is not narrowing. It is a time of political crises when the peace, however fragile, that has prevailed since 1945 is now seriously threatened. Yet there is hope of overcoming these difficulties, since those who genuinely want peace outnumber the forces of evil. And as I said at the beginning, we have the United Nations, whose machinery can be strengthened and better used, together with our regional organizations, to translate ideas inspired by the quest for development and peace into action for the common good of humanity.

